IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 95-CA-00399-SCT
ACY EASON
v.
FEDERAL BROADCASTING COMPANY d/b/a
WDAM-TV

DATE OF JUDGMENT:                              12/12/94
TRIAL JUDGE:                                   HON. BILLY JOE LANDRUM
COURT FROM WHICH APPEALED:                     JONES COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                       JOSEPH E. ROBERTS JR.
                                               MARVIN OLIVER OATES
ATTORNEY FOR APPELLEE:                         S. CHRISTOPHER FARRIS
NATURE OF THE CASE:                            CIVIL - OTHER
DISPOSITION:                                   REVERSED AND REMANDED - 7/17/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                8/7/97




     BEFORE PRATHER, P.J., BANKS, AND SMITH, JJ.


     PRATHER, PRESIDING JUSTICE, FOR THE COURT:


                          I. STATEMENT OF THE FACTS AND CASE

¶1. On February 9, 1992, Acy Eason shot and killed Preston Tanner, a competitor of his in the
propane gas business, in the front yard of Eason's home. WDAM-TV, Channel 7 in Hattiesburg sent
a reporter, Steve Williams, and a videographer to cover the story. The news story regarding this
incident was telecast by WDAM on February 9 and 10, 1992 and once again on June 23, 1992. The
portion of the telecast which led to the instant lawsuit reported that Tanner had been killed outside
his own home rather than outside Eason's home. The telecast contained footage of a crime scene
outside a house, and the February 9 report stated specifically that "Tanner was shot outside his home
in the Pecan Grove Community Sunday evening apparently during an argument." The February 10
report similarly repeated this error. Eason contends that the true facts of the fatal incident are that
Tanner went to Eason's house while drunk, scaled his fence, and that Eason shot Tanner in self-
defense. Eason was charged with manslaughter but was acquitted.

¶2. On Feb. 11, in response to the previous days' telecasts, Bill Jones, a friend of Eason's, called
WDAM to advise them that their reporting of the incident had been inaccurate. Jones spoke with Jim
Cameron, the station manager, but WDAM performed no follow-up investigation of the story. After
the June 23 telecast, a letter was mailed to WDAM by Marvin Oates, one of the attorneys for Eason,
advising them of the allegedly false and defamatory nature of the telecasts and demanding a
retraction. On July 16, 1992, Samuel E. Farris responded on behalf of WDAM that it was their
position that the information in question was secured from a public official in Jones County and that
the news had been reported fairly and impartially and that no retraction was called for under these
circumstances.

¶3. Eason filed suit against WDAM on September 15, 1992, alleging that he had been defamed by the
reporting in question. In response to the complaint, Steve Williams, the reporter who had broadcast
the stories, contacted Jones County Coroner Joyce Perrett to verify the accuracy of the telecast. Mr.
Williams testified that Perrett confirmed the accuracy of the report, but Ms. Perrett testified that she
never informed Williams that the incident had occurred outside of Tanner's house. The jury returned
a verdict for WDAM and Eason appealed, asserting errors in the instructions given to the jury as well
and possible misconduct on the part of the jury.

                                               II. LAW


     A. The trial court erred in granting Jury Instruction 3.

¶4. Eason argues that Jury Instruction No. 3 was improper in that it does not accurately state the law
of defamation as applicable to the present case. Instruction No. 3 reads as follows:

     An absolutely privileged communication is a communication which would be actionable as
     defamatory except that it was made in the interest of the public service or the due
     administration of justice and was reasonably relevant and pertinent thereto. It is a question of
     law whether an absolute privilege exists, but it is a question of fact whether the privilege has
     been exceeded.

     If you find from the preponderance of the evidence in this case that the words spoken by the
     defendant, whether defamatory or not, were reasonably pertinent and relevant to report in the
     news of the death of Preston Tanner, then your verdict shall be for the defendant.

¶5. This Court agrees with Eason that the trial court's granting of Instruction 3 constitutes reversible
error. The defense of "absolute" privilege generally refers in the defamation context to statements
made by public officials such as legislators and judges in the performance of their official duties. 50
Am. Jur. 2d § 275 notes that the defense of absolute privilege is "practically limited to legislative and
judicial proceedings and other acts of the state, including communications made in the discharge of a
duty under express authority of law."

¶6. WDAM responds as follows:

     Plaintiff specifically argues that the instruction involving an absolutely privileged
     communication was misleading to the jury and preemptory in nature. However, it is clearly
     established in our law that `one is privileged to publish the actual facts as to the commission of
     the crime, and the facts as to the arrest and charges made against the person suspected of a
     crime, provided the statement does not go further than a mere report of the news by making
     charges, directly or by inference, insinuation or assumption that the person is guilty of a crime.
     (citing 33 AM. Jur. "Libel and Slander" 167§ ; Krebs v. McNeal, 76 So. 2d 693, 699 (Miss.
     1955).

¶7. WDAM's discussion of the reporter's privilege ignores the fact that Instruction 3 deals with the
totally distinct absolute privilege. WDAM provides a correct recitation of the reporter's privilege, but
the reporter's privilege is merely a qualified privilege. In addition, as stated above, the reporter's
privilege only grants a reporter the privilege to report accurately regarding the events in question.

¶8. The entire basis for the lawsuit in the present case is that the report in question was inaccurate as
it pertained to the location in which the shooting occurred, and the reporter's privilege accordingly
does not apply under the present facts. This Court noted in Whitten v. Commercial Dispatch Pub.
Co., Inc., 487 So. 2d 843 (Miss. 1986) that:

     Finally, we reject he defendant's argument that the newspaper is protected by the qualified
     privilege to publish matters of public concern. While a newspaper publishing company is
     granted some leeway in its reporting, they may not misstate the facts or otherwise misconstrue
     the truth.

Whitten, 487 So.2d at 846.

¶9. It is clear that Instruction 3 did not merely mislabel the applicable privilege as being an absolute
one; to the contrary, the instruction misstated the applicable law in such a manner as to deprive
Eason of a fair trial. As noted earlier, the instruction states that, as long as the statements made in the
report "whether defamatory or not, were reasonably pertinent and relevant to report in the news of
the death of Preston Tanner, then your verdict shall be for the defendant." Truth is an absolute
defense to a defamation lawsuit in Mississippi, and it defies reason that a false statement could be
"pertinent" or "relevant" in the reporting of an event. Daniels by Glass v. Wal-Mart Stores, Inc. ,
634 So. 2d 88 (Miss. 1993).

¶10. As long as Eason is considered a private figure, that a negligence standard of care applies in the
present case regarding the false statements made by WDAM. That is, the jury should have been
required to determine whether or not the station was negligent in the manner in which it obtained the
false information regarding the location of the incident. The station asserts that it received the
information through the county coroner, although the coroner denied that she misinformed the
station's reporter that the shooting occurred at Tanner's house. The present case thus involves in
large part the jury's resolution of the fact issue of whether the testimony of the reporter or the
coroner is more credible.

¶11. At any rate, the station clearly enjoyed no absolute privilege for its statements and this Court
concludes that the present case should be reversed and remanded for a new trial. This Court finds it
unnecessary to consider the remaining issues on direct appeal.

                                         III. CROSS-APPEAL

     A. The trial court erred in not finding Acy Eason to be a vortex public official.

¶12. WDAM argues on cross-appeal that, in the event that this Court decides to reverse and remand
for a new trial, this Court should instruct the trial court to find that Acy Eason was a vortex public
figure for the purposes of the present case. A finding that Eason was a vortex or limited purpose
public figure under the facts of the present case would change the standard of care in the present case
from one of negligence to one of malice. That is, under the New York Times v. Sullivan, 376 U.S.
254 (1964) decision, WDAM would only be liable for its broadcast if it were established that it made
its report with knowledge that the report was false or that it acted in reckless disregard of the truth.

¶13. This Court noted in Ferguson v. Watkins, 448 So. 2d 271, 277 (Miss. 1984) that

     (W)hen a private citizen injects himself into a matter of legitimate public interest, he incites free
     expression of public opinion, including criticism. citing Edmonds v. Delta Democrat
     Publishing Co., 93 So. 2d 171 (Miss. 1957). . . . Further, there is within the Sullivan doctrine
     the recognition of the vortex public figure. Such a person is one who is otherwise a private
     citizen buy who thrusts himself or becomes thrust into the vortex of a matter of legitimate
     public interest. Citing Gertz v. Robert Welch, Inc., 418 U.S. 323, 351 (1974). A quasi- or
     vortex public figure must prove actual malice when he brings a defamation action arising out of
     a matter of legitimate public interest.

¶14. This Court does not find the trial judge to have erred in concluding that Eason was not a vortex
public figure under the facts of the present case. 50 AmJur2d "Libel and Slander" § 93 notes that
criminal defendants do not become public figures merely because the alleged crime in question was
one of public interest and that "to hold otherwise would create an 'open season' for all who sought to
defame persons convicted of a crime." This Court would hasten to note that Eason was acquitted of
charges of manslaughter arising out of the incident in question, but the fact remains that, at the time
of the report in question, the public interest in the shooting incident in question was in regard to a
violent act with potential criminal implications.

¶15. This Court deal with a similar issue in Whitten, wherein a newspaper sought for the court to
infer public official status for criminal defendants charged with illegally transporting cattle across
state lines without proper health certifications. Whitten, 487 So.2d at 844. This Court noted that the
criminal defendants had done "no more than plead guilty to the misdemeanor charge" and that while
the report may have been "newsworthy, in our opinion it was not enough to transform them into
public figures for first amendment purposes" Id. at 845.

¶16. Under the facts of the present case, it can not be said that Eason thrust himself or was thrust into
the public spotlight more than any other private citizen who commits an allegedly criminal act which
happens to be in the public interest. WDAM notes that Acy Eason was once a candidate for
Constable and that Preston Tanner once served as a supervisor, but the fact remains that both men
were private businessmen at the time of the incident in question. There is no indication in the record
that Eason sought out additional publicity in the wake of the shooting, nor that he otherwise sought
to thrust himself into the public spotlight. This point of error is without merit and is overruled.

     B. The trial court erred in allowing the Plaintiff's expert Ken Lefoldt to testify regarding
     future profits and possible damages.

¶17. WDAM argues that, should this court elect to reverse and remand for a new trial, this Court
should disallow the expert testimony of Ken Lefoldt regarding future profits. WDAM argues that the
"entire testimony of Mr. Lefoldt was based upon loss of future profits that were based upon a gross
estimate and not a net estimate. . . . To ascertain net profits, a party must deduct certain items of
overhead, depreciation, taxes, and inflation. Further, future profits should always be discounted at an
appropriate rate to arrive at present value."

¶18. Eason disputes that the aforementioned testimony was improper, but he appears to concede that
the testimony of Lefoldt regarding future profits would not be necessary in any retrial on remand.
Specifically, Eason states in his brief that "since Mr. LeFoldt limited his damages to twenty-eight (28)
months, if this case is retried then all damages would be past and there will probably be no need for
testimony regarding future damages in this action." This Court accepts Eason at his word and directs
the trial court to disallow the testimony of Lefoldt regarding future profits on remand.

¶19. DIRECT APPEAL: REVERSED AND REMANDED. CROSS-APPEAL: AFFIRMED IN
PART AND REVERSED IN PART.

LEE, C.J., SULLIVAN, P.J., PITTMAN, BANKS, ROBERTS, SMITH AND MILLS, JJ.,
CONCUR. McRAE, J., CONCURS IN RESULT ONLY.